EXHIBIT 10.19

PHANTOM STOCK AWARD AGREEMENT

This Phantom Stock Award Agreement (the “Agreement”) has been made as of
                             ,              (the “Date of Grant”) between
Spectra Energy Corp, a Delaware corporation, with its principal offices in
Houston, Texas (the “Company”), and                      (the “Grantee”).

RECITALS

Under the 2007 Spectra Energy Long Term Incentive Plan as it may, from time to
time, be amended (the “Plan”), the Compensation Committee of the Board of
Directors of the Company (the “Company”), or its delegatee, has determined the
form of this Agreement and selected the Grantee, as an Employee, to receive the
award evidenced by this Agreement (the “Award”) and the Phantom Stock units and
tandem Dividend Equivalents that are subject hereto. The basis for the Award is
to provide an incentive for the Employee to remain with the Company and to
improve Employee retention. Awards are not intended for Employees who have given
notice of resignation or who have been given notice of termination by the
Corporation, and will not accrue to Employees once such notices are given. For
clarity, Awards do not accrue for Employees who have received notice, given
notice or have been determined to be entitled to a notice period by a court, and
no damages suffered by an Employee due to lack of sufficient notice will include
compensation for loss of vesting rights or accrual of an Award. The applicable
provisions of the Plan are incorporated in this Agreement by reference,
including the definitions of terms contained in the Plan (unless such terms are
otherwise defined herein).

AWARD

In accordance with the Plan, the Company has made this Award, effective as of
the Date of Grant and upon the following terms and conditions:

Section 1. Number and Nature of Phantom Stock Units and Tandem Dividend
Equivalents. The number of Phantom Stock units and the number of tandem Dividend
Equivalents subject to this Award are each                         
(            ). Each Phantom Stock unit, upon becoming vested before its
expiration, represents a right to receive payment in the form of one (1) share
of Common Stock. Each tandem Dividend Equivalent represents a right to receive
cash payments equivalent to the amount of cash dividends declared and paid on
one (1) share of Common Stock after the Date of Grant and before the Dividend
Equivalent expires. Phantom Stock units and Dividend Equivalents are used solely
as units of measurement, and are not shares of Common Stock and the Grantee is
not, and has no rights as, a shareholder of the Company by virtue of this Award.
The Dividend Equivalents subject to this Award have been awarded to the Grantee
in respect of services to be performed by the Grantee exclusively in and after
the year in which the Award is made.

Section 2. Vesting of Phantom Stock Units. The specified percentage of the
Phantom Stock units subject to this Award, and not previously forfeited, shall
vest, with such percentage considered satisfied to the extent such Phantom Stock
units have previously vested, as follows:

(a) Generally. Upon Grantee remaining continuously employed by the Corporation,
including Subsidiaries, through the third anniversary of the Date of Grant.

(b) Retirement. If Grantee’s employment terminates at a time when Grantee is
eligible for an immediately payable early or normal retirement benefit under the
Spectra Energy Retirement Cash Balance Plan or under another retirement plan of
the Company or Subsidiary which plan the Committee, or the delegatee, in its
sole discretion, determines to be the functional equivalent of the Spectra
Energy Retirement Cash Balance Plan, the number of Phantom Stock units and
tandem Dividend Equivalents to which the Grantee shall have a right to payment
hereunder shall be prorated to reflect the number of whole and partial months of
the period beginning on the Date of Grant and ending with the third
(3rd) anniversary of the Date of Grant during which such employment continued
while Grantee was entitled to payment of salary, and the remaining Phantom Stock
units



--------------------------------------------------------------------------------

vested shall be forfeited. Grantee shall be considered to have “retired” but
Grantee’s employment shall be considered to continue, with continued vesting
under Section 2(a), (i) unless the Committee or its delegatee, in its sole
discretion, determines that (A) Grantee is in violation of any obligation
identified in Section 3 or (B) the termination of Grantee’s employment is for
Cause, in which case all Phantom Stock units not previously vested shall be
forfeited, or (ii) unless the Grantee dies, in which case the Phantom Stock
units subject to the provisions of this Section 2(b) shall vest in accordance
with Section 2(c).

(c) Death or Disability. If Grantee’s employment terminates (i) as the result of
Grantee’s death or (ii) as the result of Grantee’s permanent and total
disability within the meaning of Code Section 22(e)(3) as applicable, the
Phantom Stock units subject to this Award shall vest immediately.

(d) Involuntary Termination Without Cause. If Grantee’s employment is terminated
by the Corporation, or employing Subsidiary, other than for Cause, (i) the
number of Phantom Stock units and tandem Dividend Equivalents to which the
Grantee shall have a right to payment hereunder shall be prorated to reflect the
number of whole and partial months of employment occurring prior to any notice
of termination, regardless of reason for termination or the party giving notice,
and during the period beginning on the Date of Grant and ending with the third
(3rd) anniversary of the Date of Grant, and the remaining Phantom Stock units
shall be forfeited, and (ii) the unforfeited Phantom Stock units determined in
accordance with clause (i) shall vest immediately.

(e) Change in Control. All Phantom Stock units and tandem Dividend Equivalent
units under to which the Grantee has the right to payment hereunder shall become
100% vested, if, following the occurrence of a Change in Control and before the
second anniversary of such occurrence, (i) such employment is terminated
involuntarily, and not for Cause, by the Corporation, or employing Subsidiary,
or their successor; or (ii) such employment is terminated by the Grantee for
Good Reason. (iii) For the purposes of this paragraph, “Good Reason” is defined
as the occurrence (without the Grantee’s express written consent) of any of the
following: (A) a substantial adverse alteration in the nature or status of the
Grantee’s responsibilities; (B) a reduction in the Grantee’s annual base salary,
provided that there is not an across-the-board reduction similarly affecting all
or substantially all similarly-situated employees of the Corporation; (C) a
reduction in the Grantee’s target annual bonus, provided that there is not an
across-the-board reduction similarly affecting all or substantially all
similarly-situated employees of the Corporation; (D) the elimination of any
material employee benefit plan in which the Grantee is a participant or the
material reduction of Grantee’s benefits under any such plan, unless the Company
either (I) immediately replaces such employee benefit plan or unless the Grantee
is permitted to immediately participate in other employee benefit plan(s)
providing the Grantee with a substantially equivalent value of benefits in the
aggregate to those eliminated or materially reduced, or (II) immediately
provides the Grantee with other forms of compensation of comparable value to
that being eliminated or reduced; (E) a relocation without the written consent
of the Grantee that requires the Grantee to report to a work location more than
35 miles from the work location to which the Grantee was assigned prior to the
change in control.

Section 3. Definition of “Cause.” For the purposes of this Agreement, “Cause”
for termination by the Company of the Grantee’s employment shall mean (i) a
material failure by the Grantee to carry out, or malfeasance or gross
insubordination in carrying out, reasonably assigned duties or instructions
consistent with the Grantee’s position, (ii) the final conviction of the Grantee
of a felony or crime involving moral turpitude, (iii) an egregious act of
dishonesty by the Grantee (including, without limitation, theft or embezzlement)
in connection with employment, or a malicious action by the Grantee toward the
customers or employees of the Company or any Affiliate, (iv) a material breach
by the Grantee of the Corporation’s Code of Business Ethics, or (v) the failure
of the Grantee to cooperate fully with governmental investigations involving the
Company or its Affiliates; all as determined by the Company in its sole
discretion.

Section 4. Violation of Grantee Obligation. In consideration of the continued
vesting opportunity provided under Section 2 following the termination of
Grantee’s continuous employment by the Corporation, including Subsidiaries, if
Grantee is considered “retired”, Grantee agrees that during the period beginning
with such termination of employment and ending with the third anniversary of the
Date of Grant (“Restricted Period”), Grantee shall not (i) without the prior
written consent of the Corporation, or its delegatee, become employed by,

 

2



--------------------------------------------------------------------------------

serve as a principal, partner, or member of the board of directors of, or in any
similar capacity with, or otherwise provide service to, a competitor, to the
detriment, of the Company or any Subsidiary, or (ii) violate any of Grantee’s
other noncompetition obligations, or any of Grantee’s nonsolicitation or
nondisclosure obligations, to the Company or any Subsidiary. The noncompetition
obligations of clause (i) of the preceding sentence shall be limited in scope
and shall be effective only to competition with the Company or any Subsidiary in
the businesses of: gathering, processing or transmission of natural gas, resale
or arranging for the purchase or for the resale, brokering, marketing, or
trading of natural gas, electricity or derivatives thereof; energy management
and the provision of energy solutions; gathering, compression, treating,
processing, fractionation, transportation, trading, marketing of natural gas
components, including natural gas liquids; sales and marketing of electric power
and natural gas, domestically and abroad; and any other business in which the
Corporation, including Subsidiaries, is engaged at the termination of Grantee’s
continuous employment by the Corporation, including Subsidiaries; and within the
following geographical areas (i) any country in the world where the Corporation,
including Subsidiaries, has at least US$25 million in capital deployed as of
termination of Grantee’s continuous employment by Corporation, including
Subsidiaries; (ii) the continent of North America; (iii) the United States of
America and Canada; (iv) the states of (A) Virginia, (B) Georgia, (C) Florida,
(D)Texas, (E) California, (F) Massachusetts, (G) Illinois, (H) Michigan, (I) New
York, (J) Colorado, (K) Oklahoma and (L) Louisiana; and (v) any state or states
or province or provinces with respect to which was conducted a business of the
Corporation, including Subsidiaries, which business constituted a substantial
portion of Grantee’s employment. The Company and Grantee intend the above
restrictions on competition in geographical areas to be entirely severable and
independent, and any invalidity or enforceability of this provision with respect
to any one or more of such restrictions, including geographical areas, shall not
render this provision unenforceable as applied to any one or more of the other
restrictions, including geographical areas. If any part of this provision is
held to be unenforceable because of the duration, scope or area covered, the
Company and Grantee agree to modify such part, or that the court making such
holding shall have the power to modify such part, to reduce its duration, scope
or area, including deletion of specific words and phrases, i.e., “blue
penciling”, and in its modified, reduced or blue pencil form, such part shall
become enforceable and shall be enforced. Nothing in Section 3 shall be
construed to prohibit Grantee being retained during the Restricted Period in a
capacity as an attorney licensed to practice law, or to restrict Grantee
providing advice and counsel in such capacity, in any jurisdiction where such
prohibition or restriction is contrary to law.

Section 5. Forfeiture/Expiration. Any Phantom Stock unit subject to this Award
shall be forfeited upon notice of the termination of Grantee’s continuous
employment by the Grantee or by the Corporation, including Subsidiaries, from
the Date of Grant, except to the extent otherwise provided in Section 2, and, if
not previously vested and paid, or deferred, or forfeited, shall expire
immediately before the third anniversary of the Date of Grant. Any Dividend
Equivalent subject to this Award shall expire at the time the unit of Phantom
Stock with respect to which the Dividend Equivalent is in tandem (i) is vested
and paid, or , to the extent permitted by the laws of the applicable
jurisdiction, deferred, (ii) is forfeited, or (iii) expires.

Section 6. Dividend Equivalent Payments. Payments with respect to any Dividend
Equivalent subject to this Award shall be credited by the Company to a
bookkeeping account in the Grantee’s name as soon as practicable after any time
cash dividends are declared and paid with respect to the Common Stock on or
after the Date of Grant and before the Dividend Equivalent expires. Grantee
shall be entitled to payment of the Dividend Equivalents credited to the
bookkeeping account in a cash lump sum payment at the same time payment of the
related Phantom Stock units subject to this Award is made in accordance with
Section 7 hereof. However, should the Grantee receive shares under this Award
without the right to receive a dividend and, because of the timing of the
declaration of such dividend, the Grantee is not otherwise entitled to payment
under the expiring Dividend Equivalent with respect to such dividend, the
Grantee, nevertheless, shall be entitled to such payment. Dividend Equivalent
payments shall be subject to withholding for taxes. Notwithstanding any other
provision hereof, in no event will any Dividend Equivalent to which the Grantee
may be entitled vest, or will the right to receive a payment in respect of any
Dividend Equivalent arise, after December 30 of the calendar year which is three
years following the end of the year in which any portion of the services to
which the award of such Dividend Equivalent relates were performed by the
Grantee. In the event this would, apart from this provision, occur,

 

3



--------------------------------------------------------------------------------

notwithstanding any other provision hereof, the applicable Dividend Equivalent
will vest and the Grantee will be entitled to receive payment of such Dividend
Equivalent on December 30 (or the first date prior thereto that is not a
Saturday, Sunday or holiday) in the first calendar year which is three years
following the end of the year in which any portion of the services to which the
award of such Dividend Equivalent relates were performed by the Grantee.

Section 7. Payment of Phantom Stock Units. Payment of Phantom Stock units
subject to this Award shall be made to the Grantee in a lump sum payment as soon
as practicable following the time such units become vested in accordance with
Section 2 prior to their expiration but in no event later than 30 days following
such vesting, except to the extent deferred by Grantee in accordance with such
procedures as the Committee, or its delegatee, may prescribe consistent with the
requirements of Code Section 409A or any Canadian law equivalent, as applicable.
Any deferral of Phantom Stock units by the Grantee hereunder shall apply to both
the shares of Common Stock and the related tandem Dividend Equivalents. Payment
shall be subject to withholding for taxes. Payment shall be in the form of one
(1) share of Common Stock for each full vested unit of Phantom Stock and any
fractional vested unit of Phantom Stock shall not be payable unless and until
subsequent vesting results in a full unit of Phantom Stock becoming vested.
Notwithstanding the foregoing, to the extent that Grantee fails to timely tender
to the Company sufficient cash to satisfy withholding for tax requirements, the
number of shares of Common Stock that would otherwise be paid (valued at Fair
Market Value on the date the respective unit of Phantom Stock became vested, or
if later, payable) shall be reduced by the Committee, or its delegatee, in its
sole discretion, to fully satisfy such requirements. In the event that payment,
after any such reduction in the number of shares of Common Stock to satisfy
withholding for tax requirements, would be less than ten (10) shares of Common
Stock, then, if so determined by the Committee, or its delegatee, in its sole
discretion, payment, instead of being made in shares of Common Stock, shall be
made in a cash amount equal in value to the shares of Common Stock that would
otherwise be paid, valued at Fair Market Value on the date the respective
Phantom Stock units became vested, or if later, payable.

Notwithstanding any provision of this Agreement to the contrary, if any payment
or other benefit provided herein would be subject to unfavorable tax
consequences under Code Section 409A because the timing of such payment is not
delayed as provided in Code Section 409A for a “specified employee” (within the
meaning of Code Section 409A), then if the Grantee is a “specified employee,”
any such payment that the Grantee would otherwise be entitled to receive during
the first six months following his termination of employment from the Company
shall be accumulated and paid, within thirty (30) days after the date that is
six months following the Grantee’s date of termination of employment from the
Corporation, or such earlier date upon which such amount can be paid under Code
Section 409A without being subject to such unfavorable tax consequences such as,
for example, upon the Grantee’s death.

Section 8. No Employment Rights. Nothing in this Agreement or in the Plan shall
confer upon the Grantee the right to continued employment by the Company or any
Subsidiary, or affect the right of the Company or any Subsidiary to terminate
the employment or service of the Grantee at any time for any reason.

Section 9. Nonalienation. The Phantom Stock units and Dividend Equivalents
subject to this Award are not assignable or transferable by the Grantee. Upon
any attempt to transfer, assign, pledge, hypothecate, sell or otherwise dispose
of any such Phantom Stock unit or Dividend Equivalent, or of any right or
privilege conferred hereby, or upon the levy of any attachment or similar
process upon such Phantom Stock unit or Dividend Equivalent, or upon such right
or privilege, such Phantom Stock unit or Dividend Equivalent or right or
privilege, shall immediately become null and void.

Section 10. Determinations. Determinations by the Committee, or its delegatee,
shall be final and conclusive with respect to the interpretation of the Plan and
this Agreement.

Section 11. Governing Law. The validity and construction of this Agreement shall
be governed by the laws of the state of Delaware applicable to transactions
taking place entirely within that state.

 

4



--------------------------------------------------------------------------------

Section 12. Certain Other Definitions. The following shall apply notwithstanding
anything in this Agreement or the Plan to the contrary. The term “Change in
Control” has the meaning given such term in Section 2(d) of the Spectra Energy
Corp 2007 Long-Term Incentive Plan. The term “Subsidiaries” shall mean any
entity that is wholly owned, directly or indirectly, by the Corporation, or any
other affiliate of the Company that is so designated, from time to time, by the
Committee. The term “termination of employment”, or any derivation thereof,
shall mean “separation from service” as such term is defined in Code
Section 409A.

Section 13. Conflicts with Plan, Correction of Errors, and Grantee’s Consent. In
the event that any provision of this Agreement conflicts in any way with a
provision of the Plan, such Plan provision shall be controlling and the
applicable provision of this Agreement shall be without force and effect to the
extent necessary to cause such Plan provision to be controlling. In the event
that, due to administrative error, this Agreement does not accurately reflect a
Phantom Stock Award properly granted to Grantee pursuant to the Plan, the
Corporation, acting through its Executive Compensation Department, reserves the
right to cancel any erroneous document and, if appropriate, to replace the
cancelled document with a corrected document. It is the intention of the Company
and the Grantee that this Award not result in unfavorable tax consequences to
Grantee under Code Section 409A or any Canadian law equivalent, as applicable.
Accordingly, this Agreement shall be interpreted as necessary to comply with the
requirements of Code Section 409A, Grantee consents to any amendment of this
Agreement as the Company may reasonably make in furtherance of such intention,
and the Company shall promptly provide, or make available to, Grantee a copy of
any such amendment.

Notwithstanding the foregoing, this Award is subject to cancellation by the
Company in its sole discretion unless the Grantee, by not later than
                             ,             , has signed a duplicate of this
Agreement, in the space provided below, and returned the signed duplicate to the
Executive Compensation Department—Phantom Stock (WO 1P16), Spectra Energy Corp,
P. O. Box 1642, Houston, TX 77251-1642, which, if, and to the extent, permitted
by the Executive Compensation Department, may be accomplished by electronic
means.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
granted in Houston, Texas, to be effective as of the Date of Grant.

 

ATTEST:     SPECTRA ENERGY CORP By:         By:       Corporate Secretary      
Its: President & CEO, Spectra Energy Corp

 

5



--------------------------------------------------------------------------------

Acceptance of Phantom Stock Award

IN WITNESS OF Grantee’s acceptance of this Award and Grantee’s agreement to be
bound by the provisions of this Agreement and the Plan, Grantee has signed this
Agreement this              day of                             ,             .

 

   Grantee’s Signature    (print name)    (social security/social insurance
number)    (address)

 

6